Citation Nr: 1116875	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-38 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel












INTRODUCTION

The Veteran served on active duty from August 1999 to March 2007, including service in Kosovo and Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran alleges that he has a left knee disability that began during his active service.  Specifically, the Veteran contends that a VA physical examination conducted in September 2006, six months prior to his separation from active service, revealed that he had an injury to his left knee.  He alleges that his knee was giving him problems several months before, during runs.  A September 2006 VA examination report is contained in the claims file relating to an examination conducted immediately following the filing of the Veteran's original service connection claim.  The examination report discusses the clinical history surrounding the Veteran's service-connected right knee disability; however the report does not appear to address the Veteran's alleged left knee disability.  The Veteran was afforded a subsequent VA physical examination in June 2007; however, the examination report does not specifically address any disability of the Veteran's left knee.  X-rays of the Veteran's left knee in June 2007 and May 2008 revealed normal results.  No further examination has been performed on the Veteran's left knee.

The Veteran's service treatment records reveal that he complained of knee pain bilaterally during a primary care visit in July 2002.  Additionally, the Veteran provided a statement from SGM C. J. P., dated in February 2009, to corroborate his claim that he was having left knee problems during the period of time between November 2006 and December 2007.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that the Veteran must be afforded a current and comprehensive VA examination of the left knee in order to determine the nature and etiology of any currently diagnosed disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination of the left knee.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies should be conducted.

The examiner should describe and diagnose all current knee disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the pain that the Veteran experienced in his left knee during service.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's September 2006 and June 2007 VA physical examination reports and his June 2007 and May 2008 x-ray reports.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.

3.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative, if any is indicated, with a Supplemental Statement of the Case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.   See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


